PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
WASHINGTON et al.
Application No. 15/996,514
Filed: 3 Jun 2018
For: ACHIEVEMENT-BASED PAYOUT SCHEDULE UNLOCK TECHNIQUES IMPLEMENTED IN WAGER-BASED GAMING NETWORKS
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.78(e), filed November 4, 2020,  to accept an unintentionally delayed claim under 35 U.S.C. 120 for the benefit of priority to the prior-filed  nonprovisional application listed on the Application Data Sheet (ADS) filed November 4, 2020.

The petition is DISMISSED.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(e) is applicable to those applications filed after the expiration of the period specified in 37 CFR 1.78(d)(3).  In addition, the petition under 37 CFR § 1.78(e) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. 120 and 37 CFR 1.78(d)(2) of the prior-filed application, which must be filed in an Application Data Sheet, unless previously submitted;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR § 1.78(d)(3) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.


The petition does not comply with items (1) and (3) above.

Regarding item (1), Applicant did not make an appropriate reference in an intermediate application in the chain of prior applications as set forth in the corrected ADS filed on November 4, 2020.

MPEP § 211.01(b)(II) states, in pertinent part:

See Sticker Indus. Supply Corp. v. Blaw-Knox Co., 405 F.2d 90, 160 USPQ 177 (7th Cir. 1968) and Hovlid v. Asari, 305 F.2d 747, 134 USPQ 162 (9th Cir. 1962). The reference to the prior applications must identify all of the prior applications and indicate the relationship (i.e., continuation, divisional, or continuation-in-part) between each nonprovisional application in order to establish copendency throughout the entire chain of prior applications. Appropriate references must be made in each intermediate application in the chain of prior applications.  See MPEP § 211.02 for guidance regarding properly referencing prior applications. 

Intermediate Application Nos. 15/597,099 and 15/358,127 do not contain a proper reference to the Application No. 14/831,823. Specifically, Application No. 15/597,099, now U.S. Patent No. 10,032,237, claims benefit to Application No. 14/832,823, not Application No. 14/831,823.  Similarly, Application No. 15/385,127, now abandoned, claims benefit to Application No. 14/832,823, not Application No. 14/831,823.

The benefit claims must be corrected in the prior-filed application(s) before the petition under 1.78 can be granted in the subject application. A grantable petition under 37 CFR 1.78, accompanied by an amendment or an ADS (if the application was filed on or after September 16, 2012) must be filed in each prior-filed application in which the benefit claim must be corrected. If an application in which the benefit claims must be corrected has issued as a patent, a certificate of correction, and the required certificate of correction fee, to correct the benefit claims in the prior-filed application must also be filed with the petitions.1 Upon the correction of the benefit claims in the prior-filed application, a renewed petition may be granted in the subject application

Regarding item (3), Petitioner has submitted the required statement of unintentional delay. However, the Director may require additional information where there is a question whether the delay was unintentional.

The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020).

In this instance, a petition under 37 CFR 1.78 was filed more than two years after the date the benefit claim was due. Therefore, applicant must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional. Id. at 12223.

When addressing the delay, petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm'r Pat. 1988). Petitioner's failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.78, regardless of the circumstances that originally resulted in the failure to timely submit the domestic benefit claim.

Petitioner should note that the party whose delay is relevant is the party having the right or authority to file the domestic benefit claim in the above-identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant's delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

The present petition and ADS were filed November 4, 2020, after the mailing of the Notice of Allowance, which was mailed October 13, 2020. On January 12, 2021, the issue fee was paid. 37 CFR 1.312 states, in pertinent part, that any amendment filed after the mailing of a notice of allowance must be filed before or with the payment of the issue fee. Therefore, a petition to withdraw from issue and a request for continued examination (RCE) must be filed with any renewed petition if petitioner wishes to correct the benefit information before the patent issues. A renewed petition under 37 CFR 1.78 filed without a petition to withdraw from issue and an RCE will be dismissed. Alternatively, petitioner may wait until the patent has issued and file a renewed petition with a draft certificate of correction and the certificate of correction fee.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web2 

Any questions concerning this matter may be directed to the undersigned at (571) 272-3231.  

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        



    
        
            
        
            
    

    
        1 As indicated below, the USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). 
        
        2 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197)